Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.722 Page 1 of 17




                                                                                   40
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.723 Page 2 of 17




                                                                                   41
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.724 Page 3 of 17




                                                                                   42
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.725 Page 4 of 17




                                                                                   43
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.726 Page 5 of 17




                                                                                   44
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.727 Page 6 of 17




                                                                                   45
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.728 Page 7 of 17




                                                                                   46
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.729 Page 8 of 17




                                                                                   47
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.730 Page 9 of 17




                                                                                   48
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.731 Page 10 of 17




                                                                                    49
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.732 Page 11 of 17




                                                                                    50
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.733 Page 12 of 17




                                                                                    51
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.734 Page 13 of 17




                                                                                    52
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.735 Page 14 of 17




                                                                                    53
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.736 Page 15 of 17




                                                                                    54
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.737 Page 16 of 17




                                                                                55
Case 2:20-cv-00374-SMJ   ECF No. 44-4   filed 03/25/21   PageID.738 Page 17 of 17




                                                                                    56
